Title: From Alexander Hamilton to Nathaniel Leonard, 2 April 1799
From: Hamilton, Alexander
To: Leonard, Nathaniel


          
            Sir,
            New York April 2nd. 1799
          
          Immediately after your arrival at Albany, you will proceed by water to this City, preserving the spirit of the instruction contained in my letter to you of the 24. March Here you will be met with cloathing &c—for your detachment
          With great consideration I am Sir Your Obed Servt.
          
            A Hamilton
          
          Lieutenant Captain Leonard. 
        